Citation Nr: 1203576	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO rating decision that, in pertinent part, denied a claim for a TDIU rating.  The Veteran provided testimony at a personal hearing at the RO in March 2009.  

In May 2010, the Veteran testified at a Board videoconference hearing.  In June 2010, the Board, in pertinent part, remanded the issue of entitlement to a TDIU rating for further development.  

In September 2011, the Board, in pertinent part, again remanded the issue of entitlement to a TDIU rating for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  In particular, he cites his low back disability, which he reports is the reason he was fired from his job with the United States Postal Service (USPS).  Further, in a November 2011, he reported that the disability had worsened, and in particular, the impairment in his lower extremities had increased in severity.

Service connection is currently in effect for mechanical low back pain with L4-L5 disc space narrowing (rated 40 percent); radiculopathy of the right lower extremity (rated 10 percent); radiculopathy of the left lower extremity (rated 10 percent); and for depression (rated 30 percent).  The combined disability rating is 70 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2010).  

The case was previously remanded by the Board in September 2011, partly to obtain an opinion from a VA examiner as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it was at least as likely as not that his service-connected disabilities, either alone, or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

Pursuant to the September 2011 remand, the Veteran was afforded a VA spine examination in October 2011.  There is a notation that the Veteran's claims file was reviewed.  The diagnosis was low back pain/L4-L5 disc bulge.  The examiner indicated that the Veteran had back pain and a small L4-L5 disc herniation.  The examiner reported that the Veteran claimed that he had leg pain, but that no nerve compression was seen pursuant to a magnetic resonance imaging (MRI) study.  The examiner commented that the Veteran should be able to maintain employment in a sedentary job with minimal back difficulties, or maintain active employment with some isolated back pain.  

An October 2011 VA psychiatric examination report notes that the Veteran's claims file was reviewed.  The diagnosis was depression, not otherwise specified.  The examiner stated that he could not opine as to the Veteran's capacity to secure or sustain gainful employment based on his service-connected chronic low back pain.  The examiner indicated that he could opine that the Veteran was not rendered unable to work based upon his depression alone, and that, indeed, the Veteran might experience a benefit in mitigating his depression if he could become gainfully employed.  The examiner commented that the Veteran's efficiency and motivation might be initially impaired by his depression, but that it was less likely than not, in his opinion, that the Veteran's depression added a sufficient burden to the effects of the chronic low back pain and radiculopathy to become the determinate factor in rendering the Veteran unable to work, if otherwise the chronic low back pain and radiculopathy, in the aggregate, did not render him unable to work.  

The examiner reported that medical examiners would have to make the determination as to the effects the aggregate of the Veteran's physical disabilities had upon his work capacity, but that it was his opinion that the Veteran's depression would not form the tipping point.  The examiner stated that some employment that might be considered could include drafting, computer security, network security, internet security, clerical work, customer service, and sales.  It was noted that the Veteran had expressed no interest in massage therapy, but that it should be considered in light of the bending and standing requirements relative to his back and leg pain.  

An October 2011 VA general medical examination report indicates that the Veteran's claims file was reviewed.  The diagnoses were hyperlipidemia; low back pain with radiculopathy, right and left; depression; and borderline high alanine aminotransferase (ALT).  The examiner commented that besides low back pain and depression, the Veteran did not have any medical issues presently that would render him unemployable.  The examiner stated that the Veteran's VA spine and psychiatric examination reports should be referred to, respectively.  

The Board observes that although the Veteran was afforded VA spine, psychiatric, and general medical examinations, none of the respective examiners addressed the cumulative effect of all of the Veteran's service-connected disabilities on his unemployability.  The Board notes, therefore, that the Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is of the view that such an examination is necessary.  38 C.F.R. § 3.159 (2010).  

Additionally, the Board observes that in a November 2011 statement, the Veteran apparently raised the issue of entitlement to an increase in a 40 percent rating for mechanical low back pain with L4-L5 disc space narrowing.  The Board notes that the Veteran's claim for an increased rating for his service-connected low back pain with L4-L5 disc space narrowing is inextricably intertwined with his claim for a TDIU rating.  Thus, a decision by the Board on the Veteran's claim for a TDIU rating would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

As discussed above, the Boar reiterates that in his November 2011 statement, the Veteran reported that he recently pulled something in his back and that he felt very severe pain that radiated down his legs.  He also stated that he had been to the emergency room on at least three occasions.  Therefore, the record clearly raises a question as to the current severity of the Veteran's service-connected mechanic low back pain with L4-L5 disc space narrowing.  As such, the Veteran should be afforded an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his mechanical low back pain with L4-L5 disc space narrowing.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to an increase in a 40 percent rating for mechanical low back pain with L4-L5 disc space narrowing.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to an increase in a 40 percent rating for mechanical low back pain with L4-L5 disc space narrowing.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since August 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since August 2011 should be obtained.  

3.  Then schedule the Veteran for a VA examination to determine the severity of his service-connected mechanic low back pain with L4-L5 disc space narrowing, including any associated respective neurological impairment (radiculopathy of the right lower extremity and radiculopathy of the left lower extremity).  The claims folder must be made available and reviewed by the examiner.  The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of her right and left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examiner must also indicate the impact the Veteran's low back disability have on his ability to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report. 

4.  Have the Veteran undergo the appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

5.  Then readjudicate the claim for entitlement to a TDIU rating and claim for an increase in a 40 percent rating for mechanical low back pain with L4-L5 disc space narrowing.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

